J-S38009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    DANIEL GRAFT JACKSON                       :
                                               :
                      Appellant                :       No. 3363 EDA 2016

            Appeal from the Judgment of Sentence October 21, 2016
              In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0006149-2015,
                            MC-51-CR-0042429-2014


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 11, 2017

        Appellant, Daniel Graft Jackson, appeals from the judgment of

sentence entered in the Philadelphia County Court of Common Pleas,

following his jury trial convictions of burglary, criminal trespass, and theft by

unlawful taking or disposition—movable property.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises the following issues for our review:

           IS [APPELLANT] ENTITLED TO AN ARREST OF JUDGMENT
____________________________________________


1
    18 Pa.C.S.A. §§ 3502(a)(1), 3503(a)(1)(ii), and 3921(a), respectively.


___________________________

*Former Justice specially assigned to the Superior Court.
J-S38009-17


          ON ALL CHARGES WHERE THE EVIDENCE HERE IS
          INSUFFICIENT TO SUSTAIN THE CHARGE AS THE
          EVIDENCE DOES NOT ESTABLISH THAT [APPELLANT] WAS
          THE BURGLAR IN QUESTION?

          IS [APPELLANT] ENTITLED TO A NEW TRIAL WHERE THE
          GREATER WEIGHT OF THE EVIDENCE DOES NOT
          ESTABLISH THAT [APPELLANT] WAS THE PERPETRATOR
          OF THIS BURGLARY AND THE VERDICT IS BASED ON
          NOTHING MORE THAN SPECULATION, CONJECTURE AND
          SURMISE?

          IS [APPELLANT] ENTITLED TO A NEW TRIAL AS THE
          RESULT OF COURT ERROR WHERE THE COURT PERMITTED
          THE JURY TO SEE AN ALTERED[,] DOCTORED VERSION OF
          A VIDEOTAPE THAT HAD BEEN INTRODUCED IN PART, BUT
          NOT IN FULL DURING THE COURSE OF THE TRIAL AND
          WHERE THE JURY SAW THE ALTERED VERSION FOR THE
          FIRST   TIME    DURING   THE    MIDST   OF   JURY
          DELIBERATIONS?

          IS [APPELLANT] ENTITLED TO A NEW TRIAL AS THE
          RESULT OF COURT ERROR WHERE THE COURT OVER
          OBJECTION PERMITTED HEARSAY INTO THE TRIAL AND
          WHERE SAID HEARSAY WAS UNFAIRLY PREJUDICIAL TO
          [APPELLANT]?

(Appellant’s Brief at 3).2

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Barbara A.

McDermott, we conclude Appellant’s issues on appeal merit no relief. The

trial court opinion comprehensively discusses and properly disposes of those

questions.    (See Trial Court Opinion, filed December 12, 2016, at 4-12)
____________________________________________


2
  Notwithstanding how he phrases it, Appellant’s fourth issue on appeal
actually challenges the trial court’s alleged admonishment of trial counsel
during the cross-examination of Officer Ingram at trial.



                                           -2-
J-S38009-17


(finding: (1) Ms. Martindale testified she told Appellant where Victim kept

money and directed Appellant to Victim’s house during early morning hours

of 12/12/14; Ms. Martindale also stated she saw Appellant pry open Victim’s

front door without permission; Victim’s house was adapted for overnight

accommodations, and Victim was asleep inside at time of offense; Appellant

proceeded   to   steal   Victim’s   pants,   which   contained   approximately

$3,000.00; surveillance video captured Appellant limping from Victim’s

house with pants in hand around 4:00 a.m.; additional surveillance video

from around 8 a.m. revealed Appellant wearing same clothes and walking

with limp; Appellant conceded he was at Victim’s house around 8:00 a.m. on

day of incident; thus, there was sufficient evidence for jury to convict

Appellant of burglary, criminal trespass, and theft by unlawful taking or

disposition; (2) Appellant waived challenge to weight of evidence for failure

to raise claim in trial court; nevertheless, even if Appellant had properly

preserved claim, it would warrant no relief; Commonwealth presented ample

video evidence, which showed Appellant approach Victim’s house and exit

Victim’s house with Victim’s pants; Victim and Officer Muscarnero testified

that Victim’s pants contained large sum of money; Ms. Martindale testified

she told Appellant where Victim kept money and observed Appellant break

into Victim’s home; Victim testified Appellant returned to Victim’s house

around 8:00 a.m. and attempted to steal more money; Victim also stated

Appellant left his photo ID in Victim’s living room after brief struggle; this


                                      -3-
J-S38009-17


evidence is not vague or uncertain; thus, Appellant’s verdict does not shock

court’s conscience; (3) during trial, Commonwealth displayed surveillance

video via projection screen; before Commonwealth rested, parties discussed

brightness and sharpness of video on projection screen and determined jury

should view video on laptop screen; Commonwealth subsequently displayed

video to jury on laptop screen; upon jury’s request to view video during jury

deliberations, Appellant objected to Commonwealth’s brightening of video on

projection screen; after discussion, court determined jury should again view

surveillance video on laptop screen; under these circumstances, court

sustained Appellant’s objection to use of brightened video; thus, Appellant

has failed to demonstrate prejudice, and Appellant’s claim lacks merit; (4)

during cross-examination, defense counsel punctuated many of Officer

Ingram’s answers with personal commentary, which indicated defense

counsel’s approval of Officer Ingram answers; court told counsel he could

ask questions but could not make comments after Officer Ingram’s answers;

despite   court’s   instruction,   counsel   continued   to   provide   personal

commentary after Officer Ingram’s responses; as result, court informed

counsel he was talking to himself out loud; court made statements to

counsel in effort to exercise reasonable control over proceedings and to

prevent waste of time; importantly, court phrased statements in way that

made light of counsel’s tendency to provide personal commentary; because

court made statements to preserve order and decorum in courtroom,


                                      -4-
J-S38009-17


Appellant’s claim has no merit). Accordingly, we affirm on the basis of the

trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2017




                                   -5-
Circulated 06/15/2017 09:49 AM